UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6426


KEITH D. GOODMAN,

                Plaintiff - Appellant,

          v.

EDDIE PEARSON, Warden, Greensville Corr. Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01335-GBL-MSN)


Submitted:   July 28, 2016                 Decided:   August 2, 2016


Before GREGORY, Chief Judge, SHEDD, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith D. Goodman, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith D. Goodman seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition. 1 The order

is not appealable unless a circuit justice or judge issues a

certificate   of   appealability.       See   28   U.S.C.   § 2253(c)(1)(A)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”           28

U.S.C. § 2253(c)(2) (2012).    When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).             When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that




     1 Although Goodman argues that a certificate of appealability
is not required and claims that the district court erred in
refusing to consider his petition under 28 U.S.C. § 2241 (2012),
his argument is squarely foreclosed by our recent decision in In
re Wright, __ F.3d __, __, No. 15-281, 2016 WL 3409851, *7 (4th
Cir. June 21, 2016) (holding that “when a prisoner being held
pursuant to the judgment of a State court files a habeas petition
claiming the execution of his sentence is in violation of the
Constitution, laws, or treaties of the United States, the more
specific § 2254 and all associated statutory requirements shall
apply, regardless of the statutory label the prisoner chooses to
give his petition” (alterations and citation omitted)).



                                    2
the   petition   states   a    debatable   claim    of   the   denial    of   a

constitutional right.     Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Goodman has not made the requisite showing.           Accordingly, we deny

Goodman’s motions 2 for a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the   materials     before   this    court   and

argument would not aid the decisional process.

                                                                    DISMISSED




      2 Goodman has filed a motion for a certificate of
appealability in this court.        He also filed a motion for
reconsideration of the district court’s denial of a certificate of
appealability, which the district court transferred to this court
and we now construe as a motion for a certificate of appealability.

                                      3